DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 12th, 2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/009589 application as required by 37 CFR 1.55.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

"storage unit", "simulator", "estimation unit", "evaluation unit", and "control system" in claims 1-2 and 6-7.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a 
The limitation of estimating a change of operation state of a facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and sensing components. The claims recite adjusts ..., estimates ..., evaluates ..., adjusting ..., estimating ..., and evaluating that are excising mental processes. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the compressor, or a ratio of the suction pressure to the discharge pressure, and the parameter is a rotation speed of the compressor.” and “an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a threshold”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited stores ..., acquires ..., and storing ..., that are mere instructions to apply an exception using a generic 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) & a(2) as being anticipated by Ishi JP 2009163507 A.

Regarding claim 1, Ishi teaches an evaluation apparatus, comprising:
a storage unit that stores a model modeling a state of a facility provided in a plant (Fig. 1 [0029] the tracking simulator 41);
a simulator that adjusts a parameter that is set in the model so that a difference between an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a 
an estimation unit that estimates a first estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the first state (Figs. 2-3 [0046] - [0048] at time point one, the heat transfer coefficient – adjusted parameter at flow rate – the process value table generated); and
an evaluation unit that evaluates a change of an operation state of the facility based on a difference between the first estimated operating point and a second estimated operating point, wherein
the simulator adjusts the parameter so that a difference between an actual measurement value and a second simulate value calculated by using the model is equal to or less than the threshold, the actual measurement value based on a process value of the facility in a second state that is temporally posterior to the first state, and
the estimation unit estimates the second estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the second state (Figs. 1 - 4 [0029]-[0031] [0040] - [0043] [0046]-[0056] iteratively perform steps 2-5 to obtain the adjusted heat coefficient as operation time progresses –second state at operation time posterior to the first state, and evaluate the change of the heat coefficient vs flow rate cure after certain operation time or the change of heat coefficient vs time at constant flow rate).


    PNG
    media_image1.png
    471
    604
    media_image1.png
    Greyscale

[0029] The heat exchange device diagnosis system 4 includes a tracking simulator 41, a table generation unit 42,a storage unit 43, and an analysis diagnosis unit 44. The tracking simulator 41 has a model formula (plant model) that is modeled in advance by a mathematical formula for simulating the operation of the plant 3, and the plant 3 and the plant 3 based on the actual measurement value, the operation amount, and the set value from the plant 3. A simulation function for calculating / estimating the operation of the heat exchange device 31 is provided. The tracking simulator 41 mainly estimates a flow rate flowing through the heat exchange device 31and an outlet temperature.
[0030] The tracking simulator 41 includes a parameter adjustment unit 41A. The parameter adjustment unit 41Asequentially and automatically adjusts the value of the tracking parameter (hereinafter referred to as an adjustment parameter) in the model formula based on the simulation result (hereinafter referred to as an estimated value) of the operation state of the plant 3 obtained by the tracking simulator 41. Has an adjustment function.
[0031] Further, the parameter adjustment unit 41A handles a heat transfer coefficient indicating the characteristics of the heat exchange device 31 as an adjustment parameter, and the outlet temperature of the heat exchange device 31 is different between the actually measured value in the plant 3 and the estimated value calculated by the tracking simulator 41. Adjusts the heat transfer coefficient until the measured value matches the estimated value or the difference between the estimated value and the measured value falls within the allowable range.

    PNG
    media_image2.png
    849
    330
    media_image2.png
    Greyscale

tracking simulator 41 acquires actual values such as a flow rate obtained by field devices in the plant 3, an inlet temperature and an outlet temperature of the heat exchange device 31, and a model formula is obtained based on the acquired actual values. Use the tracking simulation.
[0041] At this time, the tracking simulator 41 performs a tracking simulation that simulates the state quantity of the plant 3 and the state quantities such as the outlet temperature, the inlet temperature, and the flow rate of the heat exchange device 31 in real time in parallel with the actual operation in the plant 3. Then, the estimated values of the state quantities of the plant 3 and the heat exchange device 31 are obtained.
[0042] Here, when the inflow amount of the fluid in the plant 3 is changed, the flow rate flowing through the heat exchange device 31 is also changed. As a result, the temperature near the outlet of the heat exchange device31 (hereinafter referred to as the outlet temperature) is actually measured. The value and the tracking simulator41 may show different values.
[0043] In step SP2, the parameter adjustment unit 41A compares the measured value acquired from the plant 3 with respect to the outlet temperature of the heat exchange device 31 with the estimated value calculated and estimated by the tracking simulator 41, and the difference between the simulation values is within an allowable range. If it is determined that it is not within the allowable range, the heat transfer coefficient as an adjustment parameter is adjusted and applied to the model formula. If it is determined that the value is within the allowable range, the process proceeds to step SP3.
table generating unit 42 maps the heat transfer coefficient with respect to the flow rate as shown in FIG. 3. A thermal coefficient table is created and stored in the storage unit 43.

    PNG
    media_image3.png
    393
    420
    media_image3.png
    Greyscale

[0047] For example, as shown in FIG. 3, a heat transfer coefficient (for example, 300 W / m 2 K) corresponding to a flow rate (for example, 350 kg / h) is assigned to the table generating unit 42.
[0048] The heat exchange device diagnostic system 4 repeatedly performs the operations of the above steps SP1to SP3, and stores the flow rate and heat transfer coefficient flowing through the heat exchange device 31 when the flow rate and heat transfer coefficient change over time is stable. The internal state of the long-term heat exchange device 31 is grasped.

    PNG
    media_image4.png
    464
    517
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    403
    456
    media_image5.png
    Greyscale

heat exchange device diagnostic system 4 repeatedly records the relationship between the heat transfer coefficient and the flow rate, thereby grasping the change trend of the secular change in the heat transfer coefficient of the heat exchange device 31 as shown in FIG. Can do.
[0050] For example, the heat transfer coefficient of the heat exchange device 31 at a flow rate of 350 kg / h is300 W / m2K when the plant is started up or when the device is replaced, while the heat transfer coefficient (●in FIG. 4A) is 300 W / m2K. When calculated immediately after stopping and repairing (immediately after regular repairs), the heat transfer coefficient (▲ in FIG. 4A) changes to 200 W / m2K. The tendency to change can be grasped.
[0051] In step SP5, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device 31based on the heat transfer coefficient table stored in the storage unit 43.
[0052] Specifically, the analysis / diagnosis unit 44 is based on the heat transfer coefficient table acquired from the tracking simulator 41, and the flow rate at which the estimated value (heat transfer coefficient of the heat exchange device) calculated and estimated by the tracking simulator 41 flows through the heat exchange device. It is determined that the heat exchanging device 31 is deteriorated when the value is below or above a predetermined threshold value every time.
[0053] In other words, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device based on the change tendency of the estimated value by the tracking simulator 41.
The analysis / diagnosis unit 44 determines that the heat exchange device 31 has deteriorated because the heat transfer coefficient obtained at time T10 is lower than the predetermined threshold value 200 W / m 2 K as shown in FIG. 4B.
[0055] For this reason, the heat exchanger diagnostic system 4 can grasp the performance deterioration of the heat exchange device 31 based on the change tendency of the estimated value stored in the heat transfer coefficient table.
[0056] In step SP5, when the analysis / diagnosis unit 44 determines that the performance of the heat exchange device 31 has deteriorated, the analysis / diagnosis unit 44 proceeds to step SP6. If it is determined that the performance of the heat exchange device 31 has not deteriorated, the process returns to step SP2.
[0057] In step SP6, the analysis diagnosis unit 44 displays that the heat exchange device 31 is deteriorated on a display unit (not shown) or the like, or gives a deterioration determination result to an external device or operator of the heat exchange device diagnosis system 4. Output as an alarm.

Regarding claim 3, Ishi further teaches the first state indicates a state of the facility during introduction of the facility or at start-up after repairing the facility ([0050] plant startup).

Regarding claim 4, Ishi further teaches the evaluation unit evaluates a change of a fluid passing through the facility based on the difference between the first estimated 

Regarding claims 7-9, Ishi teaches the claimed apparatus. Therefore, he teaches the system, method steps and program for implementing the apparatus.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi as applied to claims 1-2, 4, and 7-8, in view of Hiyama JP2002155708A.

Regarding claim 2, Ishi does not explicitly teach evaluates a performance of the facility in the first state based on a difference between a value provided by a manufacturer, that indicates the performance of the facility, and data that indicates an estimated performance of the facility at the first estimated operating point.
Hiyama teaches evaluates a performance of the facility in the first state based on a difference between a value provided by a manufacturer, that indicates the performance of the facility, and data that indicates an estimated performance of the facility at the first estimated operating point ([0006] [0100] comparing heat exchange rate to design value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hiyama because they all directed to performance evaluation of equipment. Comparing performance value to design value will help determine state of operation of the equipment.

Regarding claim 6, Hiyama further teaches evaluates a difference between a value provided by a manufacturer and an actual performance of the facility based on a difference between the value provided by the manufacturer that indicates a performance of the facility, and data that indicates an estimated performance of the facility at the first estimated operating point ([0066] [0032] [0033] comparing estimated heat exchange rate to design value).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi as applied to claims 1-2, 4, and 7-8, in view of Higashi US2016123341A1.

Regarding claim 2, Ishi does not explicitly teach the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the compressor, or a ratio of the suction pressure to the discharge pressure, and the parameter is a rotation speed of the compressor.
Higashi teaches the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the compressor, or a ratio of the suction pressure to the discharge pressure, and the parameter is a rotation speed of the compressor ([0066] [0032] [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang US 20170356346 A1 teaches determine rate of degradation of compressor based efficiency change over time, and the efficiency is determined by matching actual measurement of output with modeled value of output using the efficiencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.T./           Examiner, Art Unit 2115



    
/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115